In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered February 25, 2002, which granted the defendant’s motion pursuant to CPLR 4401, made at the close of her evidence, to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The trial court correctly granted the defendant’s motion pursuant to CPLR 4401 to dismiss the complaint. Viewing the evidence in the light most favorable to the plaintiff, there was no rational process by which the jury could have found in her favor (see Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]; Colon v Ladalia, 301 AD2d 621 [2003]). The plaintiff failed to present any evidence that, under the circumstances of this case, the conduct of the defendant’s employees fell “below the standard established by law for the protection of others against unreasonable risk” (Morris v Troy Sav. Bank, 32 AD2d 237, 238 [1969], affd 28 NY2d 619 [1971]; see McLean v Triboro Coach Corp., 302 NY 49, 51 [1950]). Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.